Each of these actions was originally brought, in 1898, by a complaint following Form 85 of the Practice Book, and shortly afterward bills of particulars were filed for half of certain sums of money paid on certain notes "upon which the plaintiff and defendant were jointly liable." In 1901, the defendant having died, writs of scire *Page 312 facias were issued against the administrator of his estate, who thereupon appeared and made defense. In 1904 an amendment to each complaint was allowed, alleging that the plaintiff and the intestate had indorsed sundry accommodation notes for a corporation, under an agreement that, as between themselves, they should be equally and jointly liable upon any such paper without regard to the order in which the indorsements were made; that the plaintiff had had to pay certain of these notes; and that he had received no contribution therefor.
There was no error in allowing this amendment. Form 85
was an appropriate general statement of the cause of action, within the meaning of the rule of court existing when the suits were instituted. In each case it was thus averred that on or before a certain date in 1898 the plaintiff paid, laid out, and expended for the defendant the sum demanded in the claim for relief, yet that though said sum was justly due to the plaintiff from the defendant, the defendant had never paid the same. The amendment specified on what account the money was expended and why it was justly due to the plaintiff from the defendant. It thus stated particularly what the original complaint stated generally. If the facts were as the plaintiff claimed, he could fairly say that in paying money for which the defendant was jointly liable with him, he paid it for the defendant. At common law, if the maker of a non-negotiable note paid it to one who claimed to be the owner, when it had in fact been assigned to a third party, the latter could sue the one who received the payment in his own name on the common counts for money had and received to his use. Camp v. Tompkins, 9 Conn. 545; Goodrich
v. Alfred, 72 id. 257, 261. Similar principles applied to the so-called "count" for money paid. Post v. Gilbert,44 Conn. 9, 14-16. The very object of the rules under the Practice Act concerning Form 85 was to tolerate the use of such general averments under certain conditions. Dunnett
v. Thornton, 73 Conn. 1, 8; Hoggson  Pettis Mfg. Co. v.Sears, 77 id. 587, 591.
It was denied that the claims in suit were exhibited to *Page 313 
the administrator within the six months limited by the order of the Court of Probate. As to this, the finding is that within that period his attention was orally called by the plaintiff's attorney to the fact that the plaintiff had a claim against the estate; that he was then shown the notes by the attorney, and told of these two suits; that the writs of scirefacias were issued and served; and that the administrator entered his appearance in response to them. From these facts the Superior Court was warranted in the conclusion that a sufficient presentation had been made out. Brown Bros. v. Brown, 56 Conn. 249, 251. It was not necessary, in exhibiting the claim, to state (unless asked) with any greater particularity how the joint liability arose.
It is contended that there was error in allowing the amendment to be filed, because it contained no allegations of the due presentation of the claim. That an amendment is so framed that, if demurred to, it might be held insufficient, is not necessarily fatal to its allowance. The defendant, however, filed not a demurrer but an answer, and on the answer, which set up a failure to exhibit the claim within the period allowed, the issue has been found against him.
Further objection was made to the allowance of each of the amendments, because in each action the amendment filed was the same, and so "there would come to be pending in this court two suits by the same plaintiff against the same defendant for the same cause of action." In the bill of particulars in each action the notes on which the payments stated were made were particularly described. Three were included in the bill of particulars in the first action, and a fourth and different one in the bill of particulars in the second action. While to file the same amendment in each, and that an amendment stating the plaintiff's claim by reason of his payments on account of all four notes, may have been slovenly pleading, it did not render its allowance in either a good ground of appeal. In each action the plaintiff remained confined to the recovery of the payments specified in the bill of particulars in that action. The actions therefore were not for the same cause. *Page 314 
It is claimed that there was a variance between allegation and proof, shown by the finding that the plaintiff bought the notes in question from the holder. It appears that he paid as the purchase price their face and part of the interest. All but one were at the time overdue. The judgments appealed from charge the defendant with no more than half the price actually paid.
To hold, under these circumstances, that there was a material variance would be to take quite too technical a view. It was an immaterial variance and properly disregarded.McNerney v. Barnes, 77 Conn. 155.
None of the other reasons of appeal merit discussion.
   There is no error.
In this opinion the other judges concurred.